IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LUIS RODRIGUEZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1297

SEARS HOLDINGS
CORPORATIONS AND
SEDGWICK CMS,

      Appellees.


_____________________________/

Opinion filed December 2, 2014.

An appeal from an order of the Judge of Compensation Claims.
Margret G. Kerr, Judge.

Date of Accident: November 26, 1996.

Mark L. Zientz of the Law Offices of Mark L. Zientz, P.A., Miami, for Appellant.

Mary L. Wakeman of Heuler-Wakeman Law Group, P.L., Tallahassee, for
Appellees.




PER CURIAM.

      AFFIRMED. See Harrell v. Fla. Construction Specialists, 834 So. 2d 352,

356 (Fla. 1st DCA 2003) (“We hold that the termination of supplemental benefits
pursuant to . . . section 440.15(1)(f)1., Florida Statutes (1995) is not a reverse offset

pursuant to section 440.15(10) . . . .”).

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.




                                            2